Citation Nr: 1212091	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-37 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for lumbar strain with degenerative changes and disc bulge L4-5, L5-S1.  

2.  Entitlement to a disability rating greater than 10 percent for residuals of right thumb injury.

3.  Entitlement to an initial disability rating greater than 50 percent prior to November 28, 2011 and a disability rating greater than 70 percent beginning November 28, 2011 for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for sleep apnea, also claimed as sleep disturbance.

5.  Entitlement to service connection for temporal lobe epilepsy, also claimed as neurologic problems.

6. Entitlement to service connection for postical muscle strain.

7.  Entitlement to service connection for arthritis claimed as joint pain.

8.  Entitlement to service connection for carpal tunnel syndrome claimed as joint pain.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for fatigue.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1990 through June 1991 to include service in Southwest Asia from November 1990 through May 1991.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from December 2006 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Atlanta, Georgia, respectively.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2011.  A transcript of this proceeding has been associated with the claims file.  In October 2011 the Veteran submitted October 2011 statements from his wife and son as well as an application for Social Security disability benefits along with a waiver of the RO's initial consideration of the evidence.  Therefore, the Board will consider the newly submitted evidence.   

In December 1996 the Veteran submitted a claim for service connection for bilateral hearing loss.  Also, a January 2012 VA spine examination shows a diagnosis of erectile dysfunction secondary to the Veteran's service-connected lumbar strain with degenerative changes and disc bulge L4-5, L5-S1.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

With regard to the PTSD issue, the Board notes that the undersigned Veterans Law Judge took testimony on this issue during the October 2011 Travel Board hearing, finding a November 2008 statement to be a notice of disagreement with regard to the November 2008 rating decision which granted service connection for PTSD with the understanding that after the RO issued a statement of the case (SOC) on this issue the Veteran would submit a substantive appeal.  The RO issued an SOC in December 2011 but the claims file does not contain a subsequent substantive appeal regarding this issue.  While the Veteran failed to submit a substantive appeal with regard to the PTSD issue, VA has taken actions which would reasonably have led the Veteran to believe that this issue was on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007); See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, the Board finds that the PTSD is properly before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, with the exception of a January 2012 VA spine examination, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to increased ratings for lumbar strain, residuals of a right thumb injury, and PTSD and the issues of entitlement to service connection for sleep apnea, temporal lobe epilepsy, postical muscle strain, arthritis, carpal tunnel syndrome, headaches, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; lumbar strain with degenerative changes and disc bulge L4-5 and L5-S1, evaluated as 60 percent disabling; and residuals of right thumb injury, evaluated as 10 percent disabling.  A combined disability evaluation of 90 percent is in effect.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2. The Veteran's service-connected disabilities have been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected PTSD and lumbar strain with degenerative changes and disc bulge L4-5, L5-S1.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Analysis

The Veteran is service connected for PTSD evaluated as 70 percent disabling; lumbar strain with degenerative changes and disc bulge L4-5 and L5-S1, evaluated as 60 percent disabling; and residuals of right thumb injury, evaluated as 10 percent disabling.  A combined disability evaluation of 90 percent is in effect.  

Having one service-connected disability rated at 70 percent disabling and a combined rating of 90 percent, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

A review of the claims file shows that the Veteran last worked in 2006 in customer service/sales.  VA outpatient treatment records show that the Veteran was diagnosed with PTSD as early as June 2005 wherein he was assigned a GAF score of 45.  Subsequently, he was assigned a GAF score of 42 in September 2005 and January 2006, a GAF score of 43 in June 2006, and a GAF score of 42 in September 2006.  In September 2006 a VA physician wrote that it was his opinion that the Veteran was unemployable due to severe symptoms of PTSD coupled with his multiple health problems, especially his seizure disorder and back pain.  

The Veteran was afforded a VA psychiatric examination for his service-connected PTSD in October 2006.  The examiner assigned a GAF score of 40 and wrote that the Veteran's problems had impacted significantly on social and occupational function.  Although he had significant musculoskeletal problems and a seizure disorder, it appeared that the severity of his irritability, hyperarousal, nightmares, and flashbacks would significantly impact on function in all areas of his life even in the absence of his other medical problems.  

The Veteran was afforded another VA psychiatric examination for his service-connected PTSD in May 2008.  This examiner noted that the Veteran's PTSD caused "occasional decrease in work efficiency." A GAF score of 50 was assigned.    

A January 2010 VA treatment record notes a GAF score of 43 and noted that the Veteran was fully unemployable due to medical health reasons related to his PTSD.  Subsequent VA treatment records show a GAF score of 42 in July 2010, a GAF score of 43 in January 2011, and a GAF score of 42 in June 2011.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected PTSD and lumbar strain.  While there is both positive and negative evidence with regard to this issue, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

A TDIU is granted.



REMAND

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

A review of the claims file shows that the Veteran applied for Social Security disability benefits in approximately March 2009.  No records regarding the Veteran's application for Social Security disability benefits are associated with the claims file.  On remand all available Social Security disability records should be obtained.

Also, the Veteran was afforded a VA General examination in October 2006.  With regard to the sleep apnea issue the examiner noted an onset of sleep apnea in 2003 and opined that the Veteran's sleep apnea was related to his obesity.  Unfortunately,   
the examiner failed to opine whether the Veteran's sleep apnea was, in any way, related to his military service.  

With regard to the temporal lobe epilepsy issue, during the October 2011 Travel Board hearing the Veteran testified that during service he fell off of a truck, injuring his back, and was unconscious.  He contends that this injury resulted in his current temporal lobe epilepsy.  The October 2006 VA examiner noted an onset of seizures in 2003 and indicated that he could not opine whether the epilepsy was related to the Veteran's military service without resort to speculation.  Unfortunately, the examiner failed to comment why such an opinion could not be made.  Pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010), in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here it is unclear whether the examiner relied on the Veteran's competent account that he hit his head and became unconscious while falling off of a truck during military service.    

With regard to the postical muscle strain issue, the October 2006 VA examiner opined that the Veteran's claimed muscle pains were caused by postictal muscle strain and caused by his nonservice-connected depressive disorder.  However, the examiner failed to opine whether the Veteran's postical muscle strain began during military service or was, in any way, related to his military service.  Also, during the October 2011 Board hearing the Veteran referred to his muscle pains as resulting from fibromyalgia.  It is unclear whether  the claimed muscle pains noted by the examiner are just a symptom of the Veteran's nonservice-connected major depressive disorder (and also possibly his service-connected PTSD) or whether they are a separately diagnosed disability, such as fibromyalgia.  

With regard to the joint pain/carpal tunnel syndrome issues, the October 2006 VA examiner opined that the Veteran's joint pains were related to arthritic and carpal tunnel conditions.  However, the examiner failed to opine whether the Veteran's joint pain/carpal tunnel syndrome began during military service or was, in any way, related to his military service.  Also, it is unclear whether  the claimed joint pains are related to the Veteran's service-connected lumbar strain with degenerative changes.    

With regard to the headaches issue, as above, during the October 2011 Travel Board hearing the Veteran testified that during service he fell off of a truck, injuring his back, and was unconscious.  He contends that this injury also resulted in his current headaches.  The October 2006 VA examiner noted that the Veteran's headaches were related to sleep apnea, hypertension, and obesity.  However, the examiner failed to opine whether the Veteran's headaches began during military service or were, in any way, related to his military service.  Significantly, an April 1991 in-service "Report of Medical History" notes a history of "frequent or severe headaches" and also notes "daily frontal headaches for 2 months, intermittent."  The examiner failed to comment on this positive evidence showing an onset of headaches during the Veteran's military service.   

With regard to the fatigue issue, the VA examiner opined that the Veteran's claimed fatigue was related to multiple medical issues, including the Veteran's now service-connected PTSD.  However, the examiner failed to opine whether the Veteran's fatigue began during military service or was, in any way, related to his military service.  Also, it is unclear whether the claimed fatigue noted by the examiner is just a symptom of the Veteran's service-connected PTSD or is a separately diagnosed disability, such as chronic fatigue syndrome.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  As the October 2006 VA examiner failed to provide adequate etiological opinions with regard to the Veteran's claimed issues, clarification is required pursuant to Barr.  

Finally, while the Veteran submitted a waiver of RO consideration of evidence submitted at the time of the October 2011 Board hearing, the Board notes that the RO has not had a chance to review a January 2012 VA spine examination.  Accordingly, the lumbar strain issue must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the November 2008 statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

In light of the foregoing, this case must be remanded for further development, as outlined above.  The Board regrets the additional delay in this appeal by issuing this remand, but this process is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.
   

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Afford the October 2006 VA examiner the opportunity to supplement his report.  The claims file must be made available to the examiner for review.  Based on review of the record, the examiner should  specifically opine as to the following:

a. Whether it is at least as likely as not that the Veteran's sleep apnea is related to his military service to include as secondary to or aggravated by a service-connected disorder (i.e., the Veteran's lumbar strain, right thumb disorder, and/or PTSD).    

b. Whether it is at least as likely as not that the Veteran's temporal lobe epilepsy is related to his military service to include as secondary to or aggravated by a service-connected disorder.  Significantly, the examiner should address the Veteran's competent account that he hit his head and became unconscious while falling off a truck during his military service.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such an opinion cannot be made.

c. Whether it is at least as likely as not that the Veteran's claimed muscle pains/postictal muscle strain are related to his military service to include as secondary to or aggravated by a service-connected disorder.  Also, whether the claimed muscle pains/postictal muscle strain is just a symptom of the Veteran's nonservice-connected major depressive disorder or whether it is a separately diagnosed disability, such as fibromyalgia?  If a separately diagnosed disability, such as fibromyalgia, is diagnosed the examiner should opine whether it is at least as likely as not that this disorder is secondary to or aggravated by a service connected disorder, to include the Veteran's service-connected PTSD and/or lumbar strain.

d. Whether it is at least as likely as not that the Veteran's joint pains are related to his military service to include as secondary to or aggravated by a service-connected disorder, specifically whether the claimed joint pains are secondary to or aggravated by the Veteran's service-connected arthritis of the lumbar spine?

e. Whether it is at least as likely as not that the Veteran's carpal tunnel syndrome is related to his military service to include as secondary to or aggravated by a service-connected disorder.

f. Whether it is at least as likely as not that the Veteran's headaches are related to his military service to include as secondary to or aggravated by a service-connected disorder.  Significantly, the examiner should address the April 1991 in-service "Report of Medical History" which notes a history of "frequent or severe headaches" and also notes "daily frontal headaches for 2 months, intermittent."  The examiner should also address the Veteran's competent account that he hit his head and became unconscious while falling off a truck during his military service.    

g. Whether it is at least as likely as not that the Veteran's fatigue is related to his military service to include as secondary to or aggravated by a service-connected disorder.  Also, whether the claimed fatigue is just a symptom of the Veteran's service-connected PTSD or is a separately diagnosed disability, such as chronic fatigue syndrome?
  
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

If the October 2006 VA examiner is unavailable or determines that another examination is needed, the AMC/RO should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above questions. 

3. Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

4. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


